Citation Nr: 0714292	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder (claimed as due to Agent Orange exposure).

2.  Entitlement to service connection for Raynaud's syndrome.

3.  Entitlement to service connection for systemic lupus 
erythematosus with antiphospholid antibody syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied the veteran's 
claims for service connection for a chronic skin disorder, 
Raynaud's syndrome, and systemic lupus erythematosus with 
antiphospholid antibody syndrome.  In March 2006, the Board 
remanded the case to the RO for additional evidentiary and 
procedural development.  Thereafter, the denial of the 
aforementioned claims was confirmed in a December 2006 rating 
decision.  The case was returned to the Board in February 
2007 and the veteran now continues his appeal.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from July 
1970 to April 1971.

2.  The veteran's chronic inflammatory acne of his back was 
the result of his exposure to chemical herbicides during 
active service in the Republic of Vietnam.

3.  Raynaud's syndrome did not have its onset during active 
duty.

4.  Systemic lupus erythematosus with antiphospholid antibody 
syndrome did not have its onset during active duty.


CONCLUSIONS OF LAW

1.  Chronic inflammatory acne of the back was incurred in 
active duty, and was a result of exposure to chemical 
herbicides during service in Vietnam.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  Raynaud's syndrome was not incurred, nor is it presumed 
to have been incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  

3.  Systemic lupus erythematosus with antiphospholid antibody 
syndrome was not incurred, nor is it presumed to have been 
incurred during active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2001 and January 2002.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  Those letters were sent to the veteran prior to the 
initial adjudication of his claim in July2002. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant private, Social 
Security Administration (SSA), and VA treatment records 
covering the period of 1999 - 2004 that pertain to his claims 
for VA compensation for a skin disorder, Raynaud's syndrome, 
and systemic lupus erythematosus have been obtained and 
associated with the evidence.  He was provided with the 
opportunity to present oral testimony and submit evidence in 
support of his claims at an August 2005 RO hearing before a 
traveling Veterans Law Judge.  Furthermore, he was provided 
with a VA medical examination in September 2006, in which a 
physician examined the veteran and addressed the specific 
issues on appeal within the context of the veteran's medical 
history.  The veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for rating increases and earlier 
effective dates.  As stated above, full compliance with VCAA 
has been accomplished regarding the issue of service 
connection.  Because this claim is being denied, any other 
notice requirements beyond those cited for service connection 
claims, are not applicable.  That being said, the Board notes 
that the veteran was provided notice of the VCAA in 
correspondence dated in April 2006 that complies with the 
Court's holding in Dingess.  Therefore, to move forward with 
adjudication of this appeal would not cause any prejudice to 
the veteran.

Entitlement to service connection for a chronic skin disorder 
(claimed as due to Agent Orange exposure).

The veteran's service medical records show that his skin and 
lymphatic system were normal on pre-induction examination in 
July 1969, and that he denied having any skin diseases on his 
medical history questionnaire.  There were no notations in 
his in-service medical reports reflecting treatment for any 
dermatological complaints.  On separation examination in 
November 1971, his skin and lymphatic system were clinically 
normal.

A search of the veteran's military records that was conducted 
by VA shows that he served in the Republic of Vietnam with 
the United States Marine Corps from July 1970 to April 1971.

Post-service medical records from private and VA sources for 
the period from 1999 to 2004 show that the veteran was 
treated for chronic skin rashes and acne that affected his 
arms, back, and forehead.  According to the veteran's 
history, he experienced these rashes for over 30 years, very 
shortly after his return home from military service in 
Vietnam.  In September 2006, the veteran was examined by a VA 
dermatologist.  After reviewing the veteran's pertinent 
clinical history, the physician expressed his opinion that 
the veteran had severe inflammatory acne on his back that was 
likely to have been related to exposure to chemical 
herbicides.  However, the physician also determined that the 
veteran's skin conditions affecting the areas of his body 
other than his back were not likely related to chemical 
herbicide exposure.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2006).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e) (2006), including 
chloracne or other acneform disease consistent with 
chloracne.  See 38 C.F.R. § 3.307(a)(6)(ii) (2006).

The Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Disease Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 
(1997).

In the present case, although the veteran's skin disorder has 
not been diagnosed as chloracne or any other of the skin 
diseases listed in 38 C.F.R. § 3.309(e) (2006) that are 
presumed to be associated with Agent Orange exposure, the 
physician's opinion presented in the report of the September 
2006 VA dermatological examination nevertheless draws a clear 
and specific nexus between the veteran's inflammatory acne of 
his back and exposure to chemical herbicides.  The veteran's 
military service within the Republic of Vietnam during the 
period in which chemical herbicides were used in that country 
is also established by the documentary evidence.  As there is 
a clinical diagnosis of a chronic skin disorder (i.e., 
inflammatory acne) that has been objectively linked to 
exposure to chemical herbicides, the veteran's exposure to 
Agent Orange during his tour of duty in Vietnam is presumed.  
Therefore, resolving any doubt in the veteran's favor, 
service connection for chronic inflammatory acne of the back 
is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
This grant is subject to the applicable law and regulations 
that govern effective dates for awards of VA compensation.  
See 38 C.F.R. § 3.400 (2006). 

Entitlement to service connection for Raynaud's syndrome and 
systemic lupus erythematosus with antiphospholid antibody 
syndrome.

The veteran's service medical records show that the veteran's 
vascular system and extremities were clinically normal during 
pre-induction examination in July 1969, and that throughout 
his period of active duty he was not treated for any 
complaints that related to a sensation of coldness in his 
peripheral extremities, including his ears, nose, fingers, 
hands, toes, and feet, due to vasoconstriction of the blood 
vessels supplying these body parts that were consistent with 
symptoms of Raynaud's syndrome.  Additionally, the records do 
not show any treatment for facial skin discoloration or 
rashes, complaints of multiple joint pain, or cardiovascular 
or neurological symptoms that were consistent with 
dysfunction of his autoimmune system due to systemic lupus 
erythematosus.  Separation examination in November 1971 shows 
no findings consistent with the constellation of 
symptomatology associated with Raynaud's syndrome or systemic 
lupus erythematosus.

Post-service medical records dated from 1999 to 2004 show 
that the veteran was diagnosed and treated for Raynaud's 
syndrome and systemic lupus erythematosus with antiphospholid 
antibody syndrome.  The report of an electromyographic study 
conducted in May 2001 shows that no peripheral neuropathy was 
detected.  In an October 2002 treatment report, a VA 
physician noted that the veteran had first been diagnosed 
with Raynaud's syndrome and systemic lupus erythematosus with 
antiphospholid antibody syndrome approximately two years 
earlier.  However, in his oral hearing testimony and in 
written statements in support of his claim, the veteran 
reported onset of joint pain and inflammation within the 
first year of his discharge from active duty in 1971, with 
later manifestations of chronic skin problems beginning in 
1974 to 1975.  The veteran contends that these were prodromal 
symptoms of Raynaud's syndrome and systemic lupus 
erythematosus with antiphospholid antibody syndrome, that 
they were related to exposure to Agent Orange during his 
service in Vietnam, and that their onset was sufficiently 
proximate in time to his period of active duty to warrant 
service connection for these diseases. 

SSA medical and administrative records dated from 2000 to 
2003, which have been associated with the veteran's claims 
file, show that in a July 2003 decision, this agency 
determined that the veteran was disabled by Raynaud's 
syndrome and systemic lupus erythematosus as of July 2002.

During his August 2005 travel board hearing before the 
undersigned, the veteran related that during service he began 
having problems with his extremities getting cold.  He was 
diagnosed with Raynaud's disease in 2000, and at the same 
time he was diagnosed with systemic lupus erythematosus.  He 
did not seek medical treatment prior to that time, thinking 
he would get better.   

The report of a September 2006 VA medical examination shows, 
in pertinent part, that following a review of the veteran's 
pertinent clinical history, the examining VA physician 
expressed uncertainty with the veteran's prior diagnoses of 
Raynaud's syndrome and systemic lupus erythematosus with 
antiphospholid antibody syndrome.  The physician stated that 
he found some of the veteran's symptoms presented on 
examination to be inconsistent with these diseases, such that 
he was unable to confirm them, notwithstanding that their 
diagnoses were well documented in the veteran's medical 
history.  The physician expressed his professional belief 
that the veteran did not have a diagnosis of classic 
Raynaud's syndrome, and also opined that exposure to chemical 
herbicides or other chemicals was not a cause of 
dermatological manifestations of lupus, and that there was no 
evidence in the veteran's clinical history to suggest that 
his lupus was ever related to herbicide exposure or military 
service.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

To the extent that the veteran claims entitlement to service 
connection for Raynaud's syndrome and systemic lupus 
erythematosus with antiphospholid antibody syndrome on a 
direct basis, his service medical records do not demonstrate 
that these diseases were diagnosed, or otherwise had their 
onset during his period of active duty.  Notwithstanding his 
testimony that he began to experience symptoms associated 
with these diseases within a year after his separation from 
service, his post-service medical records do not corroborate 
his account in this regard, nor do they objectively 
demonstrate that either Raynaud's syndrome or systemic lupus 
erythematosus were manifest to a compensable degree of 
impairment within the one-year presumptive period provided by 
38 C.F.R. §§ 3.307, 3.309 (2006).   

As previously stated in this decision, VA regulations provide 
that a veteran who had active military, naval, or air service 
in the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  
In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e) (2006).  The Board notes, however, that Raynaud's 
syndrome and systemic lupus erythematosus are not listed 
among the presumptive diseases recognized in this regulation, 
and the Secretary of VA has also determined that there is no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
a presumption of service connection is warranted.  See 
Disease Not Associated With Exposure to Certain Herbicide 
Agents, 67 Fed. Reg. 42,600 (June 24, 2002).

The Board has considered the applicability of the Court's 
rationale in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
and Brock v. Brown, 10 Vet. App. 155 (1997).  However, there 
are no opinions presented in the private, VA, and SSA medical 
records for the period from 1999 to 2006 that infer a causal 
relationship between the veteran's Raynaud's syndrome and 
systemic lupus erythematosus and exposure to chemical 
herbicides.  Furthermore, the VA examiner's opinion of 
September 2006 very specifically stated that there was no 
evidence to suggest that any such relationship exists.  
Therefore, there is no basis upon which the Board can allow 
the veteran's claims for VA compensation for Raynaud's 
syndrome and systemic lupus erythematosus with antiphospholid 
antibody syndrome.  His claims in this regard must thus be 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of these 
claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran asserts that there exists a 
nexus between his Raynaud's syndrome and systemic lupus 
erythematosus and his period of military service based on his 
knowledge of medicine and his own personal medical history, 
because there are no indications in the record that he has 
received formal medical training in epidemiology, immunology, 
or internal medicine, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  His statements in this regard are therefore 
not entitled to be accorded any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 


ORDER

Service connection for chronic inflammatory acne of the back 
is granted.

Service connection for Raynaud's syndrome is denied.

Service connection for systemic lupus erythematosus with 
antiphospholid antibody syndrome is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


